 

Exhibit 10.37

EXECUTION COPY

AMENDMENT NO. 3 TO

CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Third Amendment”) is made as of
June 9, 2014, by and among Telecommunication Systems, Inc., a Maryland
corporation (“TCS”), Solvern Innovations, Inc., a Maryland corporation
(“Solvern”), Networks in Motion, Inc., a Delaware corporation (“NIM”), MicroDATA
GIS, Inc., a Vermont corporation (“microDATA GIS”), MicroDATA, LLC, a Maryland
limited liability company (“microDATA LLC”), NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen,” and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), the several banks and other financial
institutions or entities parties hereto as lenders hereunder (each a “Lender”
and collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and
the Swingline Lender, and Silicon Valley Bank (“SVB”), as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined in this Third Amendment shall
have the meanings given to them in the Credit Agreement (as defined below).

BACKGROUND

 

WHEREAS,

  

the parties hereto are parties to that certain Credit Agreement dated June 25,
2013 as amended by Amendment No. 1 to Credit Agreement dated as of July 29, 2013
and as further amended by Amendment No. 2 to Credit Agreement date as of
February 28, 2014 (as it may be further amended, restated, supplemented, and
modified from time to time, the “Credit Agreement”);

 

 

WHEREAS,

  

the Lenders have extended credit to the Borrower for the purposes permitted in
the Credit Agreement;

 

 

WHEREAS,

  

the Loan Parties have advised the Administrative Agent and the Lenders that TCS
has consummated the acquisition of TELMAP B.V, a private company with limited
liability incorporated under the laws of The Netherlands, having its statutory
seat in Rotterdam, The Netherlands (“Telmap”), pursuant to that certain Share
Purchase Agreement dated as of March 31, 2014 (the “Telmap Purchase Agreement”),
by and among TCS, Olive Acquisition LLC, a Maryland limited liability company
and a direct, wholly owned subsidiary of TCS (“Olive”), Telmap and each of the
other Persons party thereto, and the other material agreements, instruments,
documents and certificates executed and delivered in connection therewith
(together with the Telmap Purchase Agreement, the “Telmap Acquisition
Documents”) (such acquisition, the “Telmap Acquisition”);

 

 

WHEREAS,

  

the Loan Parties have requested that the Lenders modify certain of the
provisions of the Credit Agreement as more fully set forth in this Third
Amendment; and

 

 

WHEREAS,

  

subject to the representations and warranties of the Loan Parties in this Third
Amendment and the Loan Documents and the terms and conditions set forth in this
Third Amendment, the Lenders are willing to so amend the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.

1.1

Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following definitions in alphabetical sequence therein reading
as follows:

“Olive”: as defined in the recitals to the Third Amendment.

“Telmap”: as defined in the recitals to the Third Amendment.

“Telmap Acquisition”: as defined in the recitals to the Third Amendment.

“Telmap Acquisition Documentation”: as defined in the recitals to the Third
Amendment.

“Telmap Entities”: Telmap and each of its Subsidiaries listed on Schedule 4.15
attached to the Third Amendment.

“Telmap Purchase Agreement”: as defined in the recitals to the Third Amendment.

 

--------------------------------------------------------------------------------

 

“Third Amendment”: the Amendment No. 3 to this Agreement dated as of June 9,
2014 among Borrower, the Administrative Agent and the Lenders.

“Third Amendment Effective Date”: June 9, 2014.

1.2

Section 4.10. Section 4.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Other than as set forth on Schedule 4.10, each Group Member has filed or caused
to be filed all Federal, all income and all other material state and other tax
returns that are required to be filed and has paid all material taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other material taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (other than Liens permitted by Section 7.3(a)), and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any such tax, fee or other charge.

1.3

Section 7.2(b). Section 7.2(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) Group
Member that is not a Loan Party to any other Group Member that is not a Loan
Party, (iii) any Group Member that is not a Loan Party to any Loan Party
(excluding Indebtedness permitted by the following clauses (iv) and (v) of this
Section 7.2(b)); provided that Indebtedness incurred pursuant to this clause
(iii), together with Investments made pursuant to Section 7.8(f)(iii) in such
fiscal year, shall not exceed, in the aggregate, the principal amount (excluding
capitalized interest) of Two Million Dollars ($2,000,000), (iv) Indebtedness of
NIM(China) to the Borrower permitted by Section 7.8(n) or (v) Indebtedness of
any of the Telmap Entities to a Loan Party permitted by Section 7.8(n);”

1.4

Section 7.8(n). Section 7.8(n) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(n) (A) Investments (including by means of intercompany Indebtedness incurred
by NIM(China) to the Borrower) by the Borrower in NIM(China) in an amount not to
exceed (i) Six Million Dollars ($6,000,000) in the Borrower’s fiscal year ending
December 31, 2013, (ii) Seven Million Dollars ($7,000,000) in the Borrower’s
fiscal year ending December 31, 2014, (iii) Eight Million Dollars ($8,000,000)
in the Borrower’s fiscal year ending December 31, 2015, (iv) Nine Million
Dollars ($9,000,000) in the Borrower’s fiscal year ending December 31, 2016,
(v) Ten Million Dollars ($10,000,000) in the Borrower’s fiscal year ending
December 31, 2017, and (vi) Eleven Million Dollars ($11,000,000) in the
Borrower’s fiscal year ending December 31, 2018, provided that all such
Investments are used solely to finance the payroll and other on-going operating
expenses of NIM(China) incurred by NIM(China) on an arm’s-length basis in the
ordinary course of business; provided no such Investments in NIM(China) may be
made if an Event of Default has occurred and is continuing; and (B) Investments
(including by means of intercompany Indebtedness incurred by any Telmap Entity
to the Borrower or any Loan Party) by the Borrower or any Loan Party in the
Telmap Entities in an amount not to exceed $17,000,000 in the aggregate;
provided that all such Investments are used solely to finance the payroll and
other on-going operating expenses of the Telmap Entities incurred by the Telmap
Entities on an arm’s-length basis in the ordinary course of business; provided
further that no such Investments in the Telmap Entities may be made if an Event
of Default has occurred and is continuing; and”

1.5

Section 7.24. The Credit Agreement is hereby amended by adding Section 7.24
immediately following Section 7.23 as follows:

“7.24 Cash at Telmap Entities. Permit the aggregate amount of cash and/or Cash
Equivalents held by the Telmap Entities at any time to exceed $5,000,000 in the
aggregate for more than twenty (20) consecutive Business Day period.”

1.6

Schedules/Exhibits.

(a)

Schedule 4.15 to the Credit Agreement is deleted in its entirety and replaced
with Schedule 4.15 attached hereto as Exhibit A.

(b)

The Credit Agreement is hereby amended by inserting Schedule 4.10 attached
hereto as Exhibit B, immediately before Schedule 4.15.

2. Telmap Acquisition. The Borrower represents and warrants to the
Administrative Agent and each Lender that the requirements set forth in
Section 7.8(m) of the Credit Agreement have been satisfied with respect to the
Telmap Acquisition (other than as set forth in Paragraph 6 and Paragraph 7
hereof).

2

--------------------------------------------------------------------------------

 

3. Representations, Warranties and Acknowledgements.

3.1

The Loan Parties hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

(a)

immediately upon giving effect to this Third Amendment (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Default or Event of Default has
occurred and is continuing;

(b)

each Loan Party has the corporate or other power and authority to execute and
deliver this Third Amendment and to perform their obligations under the Loan
Documents, as amended by this Third Amendment;

(c)

the execution and delivery by the Loan Parties of this Third Amendment and the
performance by the Loan Parties of their obligations under the Loan Documents,
as amended by this Third Amendment, have been duly authorized by all necessary
corporate or limited liability company action on the part of the Loan Parties;

(d)

this Third Amendment has been duly executed and delivered by the Loan Parties
and is the binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principals (whether enforcement is sought by proceedings in equity or
at law); and

(e)

as of the date hereof, no Loan Party has any defenses against the obligations to
pay any amounts under the Obligations.

3.2

The Loan Parties acknowledge that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with the Loan Parties in connection with this Third Amendment and
in connection with the Loan Documents.

3.3

The Loan Parties understand and acknowledge that the Administrative Agent and
the Lenders, are entering into this Third Amendment in reliance upon, and in
partial consideration for, the above representations, warranties, and
acknowledgements, and the Loan Parties agree that such reliance is reasonable
and appropriate.

4. Limitation. The amendments set forth in Section 1 of this Third Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
waiver, amendment or modification of any other term or condition of the Credit
Agreement, of any instrument or agreement referred to therein, or of any other
Loan Document, (b) to be an agreement to forbear with respect to any breach or
Event of Default, (c) to prejudice any right or remedy which one or more of the
Administrative Agent and the Lenders may now have or may have in the future
under or in connection with the Loan Documents or any instrument or agreement
referred to therein, or (d) to be a consent to any future amendment,
modification, or waiver of any Loan Document, or any of the provisions thereof.
Except as expressly amended or waived hereby, nothing in this Third Amendment
shall, or shall be construed to, modify, impair, or affect any of the covenants,
agreements, terms, or conditions of the Credit Agreement or any other Loan
Document all of which shall remain in full force and effect in accordance with
their respective terms.

5. Conditions. This Third Amendment shall become effective upon the fulfillment
by the Loan Parties, in a manner reasonably satisfactory to Administrative Agent
and the Lenders, of all of the following conditions precedent:

5.1

No Default. No Default or Event of Default (other than the Defaults or Events of
Default, if any, waived pursuant to Paragraph 7) shall have occurred and be
continuing and all representations and warranties in Section 2 shall be true and
correct in all material respects.

5.2

Execution of this Amendment. Each of the parties hereto shall have duly executed
a counterpart of this Third Amendment and each shall have delivered the same to
Administrative Agent.

5.3

Additional Documents. The Administrative Agent shall have received

(a)

A Pledge Supplement executed by TCS reflecting the granting of a first priority
security interest by TCS of 100% of the total outstanding Capital Stock of
Olive;

(b)

an Assumption Agreement executed by Olive, attaching supplemental schedules to
the Guarantee and Collateral Agreement reflecting the granting of a first
priority security interest by Olive of sixty-six percent of the total
outstanding Capital Stock of Telmap;

(c)

the results of a recent lien search with respect to Olive in Olive’s
jurisdiction of organization, and such searches shall reveal no liens on any of
the assets of the Olive except for liens permitted by Section 7.3 of the Credit
Agreement or discharged on or prior to the Third Amendment Effective Date
pursuant to documentation satisfactory to the Administrative Agent;

3

--------------------------------------------------------------------------------

 

(d)

(i) an officer’s certificate of each Loan Party (including Olive), dated as of
the Third Amendment Effective Date, with appropriate insertions and attachments,
including resolutions authorizing the transactions contemplated hereby the
certificate of incorporation or other similar organizational document of each
Loan Party (including Olive) certified by the relevant authority of the
jurisdiction of organization of such Loan Party, the bylaws or other similar
organizational document of each Loan Party (including Olive) and the relevant
board resolutions or written consents of each Loan Party (including Olive) (in
each case, solely to the extent modified since last delivered to the
Administrative Agent), and (ii) a good standing certificate or certificate of
status, as the case may be, for each Loan Party (including Olive) from its
jurisdiction of organization; and

(e)

executed legal opinion of counsel to Olive, in a form reasonably satisfactory to
the Administrative Agent.

5.4

Expenses. The Administrative Agent shall have received payment of all of its
costs and expenses incurred through the effective date of this Third Amendment
pursuant to and in accordance with the Credit Agreement, including the
reasonable costs and expenses of counsel to the Administrative Agent incurred in
connection with this Third Amendment, to the extent that the Borrower has
received an invoice for such costs and fees at least one (1) Business Day prior
to the date of the Third Amendment.

6. Post-Closing Obligation. Within 15 Business Days following the Third
Amendment Effective Date (or such longer periods as the Administrative Agent may
agree in its sole discretion) the Administrative Agent shall receive the
following:

6.1

updated evidence of insurance (reflecting the addition of Olive) satisfying the
requirements of Section 5.2(b) of the Guarantee and Collateral Agreement, in a
form reasonably satisfactory to the Administrative Agent, including, without
limitation, a certificate of liability insurance on form ACORD 25, evidence of
commercial property insurance on form ACORD 28, and copies of relevant
endorsements specifically required pursuant to Section 5.2(b) of the Guarantee
and Collateral Agreement.

7. Waivers with respect to the Telmap Acquisition. To the extent that the
Borrower (a) did not provide to the Administrative Agent (i) at least twenty
(20) Business Days’ prior written notice of the Telmap Acquisition in accordance
with Section 7.8(m)(iv) of the Credit Agreement and Section 10.2 of the Credit
Agreement, (ii) a copy of the executed Telmap Purchase Agreement or a due
diligence package with respect to the Telmap Acquisition prior to closing the
Telmap Acquisition in accordance with Section 7.8(m)(v) of the Credit Agreement
or (iii) at least five (5) Business Days’ prior to the date of the consummation
of the Telmap Acquisition, a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying that all of the requirements set forth in the definition of
“Permitted Acquisition” have been satisfied or will be satisfied on or prior to
the date of consummation of the Telmap Acquisition or (b) has not, as of the
date hereof, complied with Section 6.12 with respect to the creation of Olive as
a new Subsidiary of Borrower or the acquisition of Telmap, as a new first-tier
Excluded Foreign Subsidiary, the Required Lenders hereby waive any Default or
Event of Default arising due to such failure or non-compliance.

8. Counterparts. This Third Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Third
Amendment.

9. Integration. This Third Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto.

10. Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the date first written above.

 

BORROWER:

 

TELECOMMUNICATION SYSTEMS, INC.

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Senior Vice President and Chief Financial Officer

 

SOLVERN INNOVATIONS, INC.

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

NETWORKS IN MOTION, INC.

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

MICRODATA GIS, INC.

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

MICRODATA, LLC

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

 

 

[Signature page  to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

NEXTGEN COMMUNICATIONS, INC.

 

 

By:

 

/s/ Thomas M. Brandt, Jr. 

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

 

 

[Signature page  to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK,

as the Administrative Agent

 

 

By:

 

/s/ Michael Shuhy 

Name:

 

Michael Shuhy

Title:

 

Vice President

 

 

 

[Signature page  to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

LENDERS:

 

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

 

 

By:

 

/s/ Michael Shuhy 

Name:

 

Michael Shuhy

Title:

 

Vice President

 

GE CAPITAL BANK,

as a Lender

 

 

By:

 

/s/ Paul Sleet 

Name:

 

Paul Sleet

Title:

 

Duly Authorized Signatory

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

 

 

By:

 

/s/ Colin Torrance 

Name:

 

Colin Torrance

Title:

 

Its Duly Authorized Signatory

 

PNC BANK, NATIONAL ASSOCIATION

as a Lender

 

 

By:

 

/s/ Timothy M. Naylon 

Name:

 

Timothy M. Naylon

Title:

 

Senior Vice President

 

 

 

[Signature page  to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

Manufacturers & Traders Trust Company,

as a Lender

 

 

By:

 

/s/ Mary Frances Isakov 

Name:

 

Mary Frances Isakov

Title:

 

Vice President

 

 

 

[Signature page  to Amendment No. 3 to Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedules 4.15

 

Entity

  

Borrower /
Subsidiary

  

Jurisdiction
of
Organization

  

Parent

  

Class of Capital
Stock

  

Shares of
Capital Stock
Owned by
Any Loan
Party

  

Percentage of
Capital Stock
Owned by Any
Loan Party

 

 

 

 

 

 

 

TeleCommunication Systems, Inc.

  

Borrower

  

Maryland

  

N/A

  

Common Stock

  

N/A

  

N/A

 

 

 

 

 

 

 

Solvern Innovations, Inc.

  

Borrower and Subsidiary

  

Maryland

  

TeleCommunication
Systems, Inc.

  

Common Stock

  

5,000 shares owned
by TCS

  

100% owned by
TCS

 

 

 

 

 

 

 

Networks in Motion, Inc.

  

Borrower and Subsidiary

  

Delaware

  

TeleCommunication
Systems, Inc.

  

Common Stock

  

1,000 shares owned
by TCS

  

100% owned by
TCS

 

 

 

 

 

 

 

microDATA GIS, Inc.

  

Borrower and Subsidiary

  

Vermont

  

microDATA LLC

  

Common Stock

  

2,000 shares owned
by microDATA
LLC

  

100% owned
microDATA LLC

 

 

 

 

 

 

 

microDATA, LLC

  

Borrower and Subsidiary

  

Maryland

  

TeleCommunication
Systems, Inc.

  

Membership Interests

  

N/A – no
units issued

  

100% of the
Membership
Interests owned by
TCS

 

 

 

 

 

 

 

NextGen Communications, Inc.

  

Borrower and Subsidiary

  

Maryland

  

TeleCommunication
Systems, Inc.

  

Common Stock

  

100 shares owned
by TCS

  

100% owned by
TCS

 

 

 

 

 

 

 

NextGen Communications, Inc.

  

Subsidiary

  

Virginia

  

TeleCommunication
Systems, Inc.

  

Common Stock

  

100 shares owned
by TCS

  

100% owned by
TCS

 

 

 

 

 

 

 

Maple Acquisition LLC

  

Subsidiary

  

Maryland

  

TeleCommunication
Systems, Inc.

  

Membership Interests

  

N/A – no
units issued

  

100% of the
Membership
Interests owned by
TCS

 

 

 

 

 

 

 

NIM (TianJin) Co., Ltd.

  

Subsidiary

  

China

  

Networks in
Motion, Inc.

  

—

  

—

  

100% owned by
NIM.

 

 

 

 

 

 

 

Networks in Motion Sweden, AB1

  

Subsidiary

  

Sweden

  

Networks in
Motion, Inc.

  

—

  

1,000 shares owned
by NIM.

  

100% owned by
NIM.

 

1 

Networks in Motion Sweden, AB is in liquidation.

 

--------------------------------------------------------------------------------

 

 

 

Entity

  

Borrower /
Subsidiary

  

Jurisdiction
of
Organization

  

Parent

  

Class of Capital
Stock

  

Shares of
Capital Stock
Owned by
Any Loan
Party

  

Percentage of
Capital Stock
Owned by Any
Loan Party

 

 

 

 

 

 

 

 

 

 

 

 

 

Olive Acquisition LLC

  

Subsidiary and Loan Party

  

Maryland

  

Telecommunication
System, Inc.

  

Membership
interests

  

N/A

  

100% owned by
Telecommunication
System, Inc.

 

 

 

 

 

 

 

Telmap B.V.

  

Subsidiary

  

The Netherlands

  

TeleCommunication
Systems, Inc.

  

Private company
with limited
liability
(uncertificated)

  

181,999 shares
owned by Olive
Acquisition LLC

 

1 share owned
by Maple
Acquisition LLC

  

99.99% owned by
Olive Acquisition
LLC

 

0.01% owned by
Maple Acquisition
LLC

 

 

 

 

 

 

 

Telmap Marketing B.V.

  

Subsidiary

  

The Netherlands

  

Telmap B.V.

  

Private company
with limited
liability

  

18,000 shares
owned by
Telmap B.V.

  

100% owned by
Telmap B.V.

 

 

 

 

 

 

 

Telmap Ltd.

  

Subsidiary

  

Israel

  

Telmap B.V.

  

Limited
company/Ordinary
Shares

  

1,500 ordinary
shares owned by
Telmap B.V.

  

100% owned by
Telmap B.V.

 

 

 

 

 

 

 

Telmap Services S.R.L.

  

Subsidiary

  

Romania

  

Telmap B.V.

  

 

  

100 shares
owned by
Telmap B.V.

  

100% owned by
Telmap B.V.

 

 

 

 

 

 

 

Telmap Direct Limited

  

Subsidiary

  

United Kingdom

  

Telmap B.V.

  

Private company
limited by
shares

  

100 ordinary
shares owned by
Telmap B.V.

  

100% owned by
Telmap B.V.

 

 

 

 

 

 

 

Telmap France Sarl

  

Subsidiary

  

France

  

Telmap B.V.

  

Limited liability
company

  

1,000 shares

  

100% owned by
Telmap B.V.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Schedules 4.10

Filing by the Telmap Entities of their Dutch and Israeli tax returns for the
fiscal year ended in 2012. The failure to file such returns will not result in a
Material Adverse Effect.

 